BRITT, Judge.
First, defendant contends the court erred in hearing the motion to activate his suspended sentence because he was not represented by counsel. We find no merit in this contention.
Defendant does not contend that he was indigent and that an attorney should have been appointed for him. He argues that he had employed an attorney from another county to represent him and that the attorney was unable to appear at the hearing because of involvement in a trial in that county.
The record reveals: When this cause was before Judge Exum during the first week of the session, defendant advised the court he was able to employ a lawyer; Judge Exum set the cause for hearing on the following Wednesday and told defendant the cause would be heard. On Friday morning, 18 January 1974, the last day of the session, the district attorney informed defendant the cause definitely would be heard that day. The case was called at 4:00 p.m. and defendant stated that he had employed a lawyer from Asheville but had not paid him. The district attorney stated that the attorney had not contacted him about the case. Judge Martin proceeded with the hearing.
We hold that, under the facts appearing, the court did not err in proceeding with the hearing. Defendant had been given ample opportunity to employ a lawyer. If the attorney he desired was not available, he should have employed another.
Defendant contends the court’s finding that he had violated a condition of his suspended sentence was not supported by sufficient evidence. We find no merit in this contention.
A proceeding to revoke a suspended sentence is not a criminal prosecution but is a proceeding solely for the determination by the court as to whether there has been a violation of a valid condition of suspension so as to warrant putting into effect a sentence theretofore entered. In conducting the proceeding, the court is not bound by strict rules of evidence, and all that is required is that there be competent evidence reasonably sufficient to *337satisfy the judge in the exercise of a sound judicial discretion that the defendant had, without lawful excuse, violated a valid condition of the suspended sentence. State v. Hewett, 270 N.C. 348, 154 S.E. 2d 476 (1967).
The evidence presented at the hearing included the testimony of a deputy sheriff of McDowell County summarized as follows: He was familiar with the Am-Vet’s Club operated by defendant in McDowell County. Within six months prior to the hearing, he had been to the club, found the building open with people on the inside sitting around drinking beer. He searched the building some two weeks prior to the hearing and found several cases of beer. On several occasions that he went to the club during 1973 he saw defendant there.
We hold that the evidence was sufficient to support the court’s finding that defendant had violated a condition of his suspended sentence.
Affirmed.
Judges Morris and Baley concur.